Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 25, 2019

The Court of Appeals hereby passes the following order:

A20A0574. ALI SAID MOHAMED v. THE STATE.

      In September 2017, Ali Said Mohamed pleaded guilty to armed robbery and
other crimes. He was represented by counsel at his plea hearing. Within the same term
of court, Mohamed filed a pro se motion to withdraw his guilty plea. On February 13,
2018, the court dismissed Mohamed’s motion. Thereafter, Mohamed’s plea counsel
passed away, and Mohamed filed a “motion for out-of-time right to withdraw guilty
plea.” On May 31, 2019, the court dismissed the renewed motion. On August 29,
2019, Mohamed filed a notice of appeal, challenging the trial court’s denial of his
motions. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Mohamed’s notice of appeal,
filed 562 days from the trial court’s dismissal of his motion to withdraw his guilty
plea and 90 days from the dismissal of his renewed motion, is untimely.1
Accordingly, this appeal must be DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/25/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
         In his notice of appeal, Mohamed indicates that did not learn of the trial
court’s May 2019 order for several months. If, as he appears to suggest, his right to
timely seek appellate review was frustrated due to a trial court error, his remedy is to
petition the trial court to vacate and re-enter the order at issue in the manner described
in Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980).